J-S40040-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                                Appellee

                           v.

THOMAS EARL BECKER

                                Appellant              No. 64 MDA 2014


              Appeal from the Judgment of Sentence August 2, 2013
                In the Court of Common Pleas of Lancaster County
               Criminal Division at No(s): CP-36-CR-0002306-2012


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.                         FILED OCTOBER 07, 2014

          Appellant, Thomas Earl Becker, appeals from the judgment of sentence
                                                                               1



and related charges entered August 2, 2013, by the Honorable Dennis E.

Reinaker, Court of Common Pleas of Lancaster County. On appeal, Becker

raises a challenge to the discretionary aspects of his sentence. We affirm.

          On May 15, 2013, following a jury trial, Becker was convicted of one

count of Rape of a Child, two counts of Aggravated Indecent Assault of a

Child,2 three counts of Indecent Assault,3 and three counts of Corruption of

Minors.4                                                                      of
____________________________________________


1
    18   Pa.C.S.   §   3121(c).
2
    18   Pa.C.S.   §   3125(b).
3
    18   Pa.C.S.   §   3126(a)(7).
4
    18   Pa.C.S.   §   6301(a)(1).
J-S40040-14



his two step-granddaughters and his granddaughter at his home in

Lancaster County.        Following a hearing on August 2, 2013, Becker was




PA.CONS.STAT.ANN. §§ 9791-9799.7, and sentenced to an aggregate term of



Becker filed a post-trial motion to modify sentence, which the trial court

denied. This timely appeal followed.5

       On appeal, Becker raises the following issue for our review:

       Was an aggregate sentence of thirty-two years and nine months
       to sixty-
       circumstances of this case, imposed for the improper reason of

       constitutional rights, and did it improperly constitute a virtual life
       sentence?



       Our standard when reviewing sentencing matters is as follows:

       Sentencing is a matter vested in the sound discretion of the
       Sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment.
       Rather, the appellant must establish, by reference to the record,
       that the sentencing court ignored or misapplied the law,
       exercised its judgment for reasons of partiality, prejudice, bias
       or ill will, or arrived at a manifestly unreasonable decision.

____________________________________________


5



appeal rights nunc pro tunc.



                                           -2-
J-S40040-14



Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014)

(en banc) (citation omitted).



considered a petition for permission to appeal, as the right to pursue such a

                            Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted). When challenging the discretionary aspects

of the sentence imposed, an appellant must present a substantial question

as to the inappropriateness of the sentence.             See Commonwealth v.

Tirado

                                                              McAfee, 849 A.2d



the reasons relied upon for allowance of appeal with respect to the

                                               Id

that there is a substantial question that the sentence imposed is not

                                                    Id                 violates

either a specific provision of the sentencing scheme set forth in the

Sentencing Code or a particular fundamental norm underlying the sentencing

              Tirado

2119(f) statement to determine whether a substantial question exists.6 See
____________________________________________


6
    Rule 2119 provides the following, in pertinent part:

        (f) Discretionary aspects of sentence.             An appellant who
        challenges the discretionary aspects of a sentence in a criminal matter
(Footnote Continued Next Page)


                                           -3-
J-S40040-14



id                                           reasons for which the appeal is sought,

in contrast to the facts underlying the appeal, which are necessary only to

                                          Id.

      In the present case,

2119(f) concise statement, and, as such, is in technical compliance with the

requirements to challenge the discretionary aspects of a sentence.           Becker



was clearly unreasonable, and so manifestly excessive as to constitute an



at 14.    Becker additionally argues that the trial court imposed a severe

sentence in order to punish him for choosing to go to trial rather than

pleading guilty. See id. at 15. These claims raise substantial questions for

our review. See Commonwealth v. Kelly, 33 A.3d 638, 640 (Pa. Super.

2011) (claim that a sentence is manifestly excessive such that it constitutes

too severe a punishment raises a substantial question for our review);

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)




                       _______________________
(Footnote Continued)

      shall set forth in his brief a concise statement of the reasons relied
      upon for allowance of appeal with respect to the discretionary aspects
      of a sentence. The statement shall immediately precede the argument
      on the merits with respect to the discretionary aspects of sentence.

Pa.R.A.P., Rule 2119(f), 42 PA.CONS.STAT.ANN.




                                            -4-
J-S40040-14



(allegation that trial cou

rather than accept a plea bargain constitutes a substantial question).

        Preliminarily, we note that Becker did not object at sentencing or in his

post-                                                       upon his decision to

                                                             Objections to the

discretionary aspects of a sentence are generally waived if they are not

raised at the sentencing hearing or in a motion to modify the sentence

               Moury, 992 A.2d at 170 (citation omitted). Accordingly, we are



sentence on that basis waived.



imposed by the trial court constituted too severe a punishment. Specifically,



incarceration is a virtual life sentence,7

no prior criminal record, and had a significant work his

Brief at 19.



we note that

sentences may raise a substantial question in only the most extreme

circumstances, such as where the aggregate sentence is unduly harsh,


____________________________________________


7
    Becker was 54 years old when sentenced.



                                           -5-
J-S40040-14




Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012) (en

banc) (citation omitted). Here, Becker does not dispute that the individual

sentences imposed are within the guideline range, notwithstanding the trial



consideration of the serious nature of the crimes committed in this case,

which included rape

designation as a sexually violent predator, and of the pre-sentence

investigation report8

sentence appears, on its face, manifestly excessive. Further, the record is

devoid of any evidence that the trial court imposed a more severe sentence



discretion in the sentence imposed by the trial court.

       Judgment of sentence affirmed. Jurisdiction relinquished.




____________________________________________


8
   Where the sentencing court had the benefit of a presentence investigation
report, we can assume the sentencing court was aware of relevant
information regarding the defendant's character and weighed those
                                                        Commonwealth v.
Griffin, 65 A.3d 932, 937 (Pa. Super. 2013) (internal quotes and citation
omitted), appeal denied, 76 A.3d 538 (Pa. 2013).



                                           -6-
J-S40040-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                          -7-